Name: 75/434/EEC: Commission Decision of 8 July 1975 on the reform of agricultural structures in the United Kingdom pursuant to Council Directive No 72/159/EEC (Only the English text is authentic)
 Type: Decision_ENTSCHEID
 Subject Matter: Europe;  agricultural structures and production;  agricultural policy;  economic policy; NA
 Date Published: 1975-07-24

 Avis juridique important|31975D043475/434/EEC: Commission Decision of 8 July 1975 on the reform of agricultural structures in the United Kingdom pursuant to Council Directive No 72/159/EEC (Only the English text is authentic) Official Journal L 192 , 24/07/1975 P. 0031 - 0031COMMISSION DECISION of 8 July 1975 on the reform of agricultural structures in the United Kingdom pursuant to Council Directive No 72/159/EEC (Only the English text is authentic) (75/434/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community; Having regard to Council Directive No 72/159/EEC (1) on the modernization of farms, and in particular Article 18 (3) thereof; Whereas on 6 May 1975 the Government of the United Kingdom notified certain provisions redetermining for 1975 the comparable earned income and indicating its rate of growth; Whereas Article 18 (3) of Directive No 72/159/EEC requires the Commission to determine whether, having regard to the abovementioned provisions, the existing provisions for the implementation in the United Kingdom of Directive No 72/159/EEC which form the subject of Commission Decision No 75/5/EEC (2) of 27 November 1974 on the reform of agricultural structures in the United Kingdom pursuant to Directives No 72/159/EEC and No 72/160/EEC, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive No 72/159/EEC; Whereas the comparable income for 1975 and its rate of growth as indicated in the abovementioned provisions, correspond to the objectives of Article 4 of Directive No 72/159/EEC; Whereas the measures provided for in this Decision are in accordance with the Opinion of the Standing Committee on Agricultural Structure, HAS ADOPTED THIS DECISION: Article 1 The provisions for the implementation of Directive No 72/159/EEC as notified by the Government of the United Kingdom on 22 May 1974, as now applicable in the light of the provisions specifying the comparable income for 1975 and indicating its rate of growth, continue to satisfy the conditions for financial contribution by the Community to common measures within the meaning of Article 15 of Directive No 72/159/EEC. Article 2 This Decision is addressed to the United Kingdom. Done at Brussels, 8 July 1975. For the Commission P.J. LARDINOIS Member of the Commission (1)OJ No L 96, 23.4.1972, p. 1. (2)OJ No L 2, 4.1.1975, p. 27.